Title: Enclosure: Francisco de Miranda to John B. Prevost, [1 April 1797]
From: Miranda, Francisco de
To: Prevost, John B.



Réponse.
a Paris ce 8 Germinal an 5.
Le General Miranda fait bien des Complimens à M. Prevost. Il a reçu Sa note d’hier, et ne trouvant pas Sur celle ci aucun motif qui exige une Entrevue particuliére, Se trouvant d’ailleurs fort occupé, et ne se rappellant pas d’avoir eu l’avantage de Connaitre M. Prevost de New York, il le prie de vouloir bien remettre la Conférence à des mom⟨ents⟩ plus tranquilles.
